DETAILED ACTION

EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shane K. Jensen, Reg. No. 55,301 on 5/19/2022.  
  
Claims:

15. (Currently Amended) A method of adaptive generation of a profile package, said profile package being constructed to, when being downloaded to an eUICC and installed in the eUICC, install a profile in the eUICC; 
 	the method comprising the steps: 
 	(1.1) receive multiple different profile descriptions from a Mobile Network Operator (MNO) server, each profile description being data specific to a use case of the profile, and provide the multiple different profile descriptions relating to different configurations of an eUICC and/or of a target device hosting the eUICC or constructed to host the eUICC; 
 	(1.2) receive configuration information comprising one or more profile parameters on a target eUICC or/and on the target device hosting the eUICC or constructed to host the eUICC, wherein the configuration information is received from one or several of the following instances: the target eUICC, the target device, a data preparation server such as SM-DP+, SM-DP, or SM-SR, and the MNO server; 
 	(1.3) retrieve, out of the multiple different profile descriptions, a profile description matching with respect to the received configuration information; 
 	(2) at a data preparation server, provide profile data comprising subscription data that are prepared considering input from the MNO server, wherein the profile data are individual data to a particular profile or user; 
 	(3) provide the profile description with the profile data and execute the profile description together with the profile data to generate a profile package being an entity of data ready for download to the eUICC corresponding to the profile data and the profile package; Application No.: 16/956,991 
 	Art Unit: 2643wherein steps (1) and (3) are performed at a transfer server different from SM-DP+, SM-DP, and SM-SR configured to download profile packages to eUICCs, 
 	wherein after step (2), at the transfer server: (2.1) receive the profile data from the data preparation server; 
 	wherein in step (3), at the transfer server, merge, in reaction to a request from the eUICC to the transfer server to download a profile package to the eUICC, the retrieved matching profile description together with the profile data to generate the profile package, therein retrieving a matching profile description, so as to achieve adaptive generation of the profile package.  

16. (Currently Amended) A method of adaptive generation of a code package, said code package being constructed to, when being downloaded to a device and installed in the device, install an executable code in the device; 
 	the method comprising the steps: 
 	(1.1) receive multiple different code descriptions from a Mobile Network Operator (MNO) server, each code description being data specific to a use case of the executable Application No.: 16/956,991Art Unit: 26435/11code, and 
 	provide the multiple different code descriptions relating to different configurations of an eUICC and/or of a target device hosting the eUICC or constructed to host the eUICC; 
 	(1.2) receive configuration information comprising one or more profile parameters on a target eUICC or/and on the target device hosting the eUICC or constructed to host the eUICC, wherein the configuration information is received from one or several of the following instances: the target eUICC, the target device, a data preparation server such as SM-DP+, SM-DP, or SM-SR, and the MNO server; 
 	(1.3) retrieve, out of the multiple different code descriptions, a code description matching with respect to the received configuration information; 
 	(2) at a data preparation server, provide code data comprising subscription data that are prepared considering the input from the MNO server, wherein the code data are individual data to a particular executable code; 
 	(3) provide the code description with the code data and execute the code description together with the code data to generate a code package being an entity of data ready for download to the eUICC corresponding to the code data and the code package; 
 	wherein steps (1) and (3) are performed at a transfer server different from SM-DP+, SM-DP, and SM-SR configured to download code packages to devices, 
 	wherein after step (2), at the transfer server: (2.1) receive the code data from the data preparation server; 
 	wherein in step (3), at the transfer server, merge, in reaction to a request from the eUICC to the transfer server to download a code package to the eUICC the retrieved matching code description together with the code data to generate the code package, therein retrieving a matching code description, so as to achieve adaptive generation of the code package.  

Allowable Subject Matter

2.	Claims 15-17, 19-22, 24-25, and 27 are allowed.
 
3.	The following is an examiner’s reason for allowance:

 	Regarding claim 15, the prior art of record Wang et al. (US 2017/0077975 A1) discloses a method of adaptive generation of a profile package,  
	said profile package being constructed to, when being downloaded to an eUICC and installed in the eUICC, install a profile in the eUICC; 
the method comprising the steps: 
(1) provide a profile description; 
(2) at a data preparation server, provide profile data; 
(3) provide the profile description with the profile data and execute the profile description together with the profile data to generate a profile package; 
the method wherein: 
Steps (1) and (3) being performed at a transfer server configured to download profile packages to eUICCs, and by: 
In step (1), at the transfer server: 
 	(1.1) provide multiple different profile descriptions relating to different configurations of an eUICC and/or of a target device hosting the eUICC or constructed to host the eUICC; 
(1.2) receive configuration information on a target eUICC or/and on a target device hosting the eUICC or constructed to host the eUICC; 
 	(1.3) retrieve, out of the multiple different profile descriptions, a profile description matching with respect to the received configuration information; 
After step (2), at the transfer server: 
(2.1) receive the profile data from the data preparation server; 
In step (3), at the transfer server, execute the retrieved matching profile description together with the profile data to generate the profile package, therein retrieving a matching profile description, so as to achieve adaptive generation of the profile package.  
The prior art of record Steck (US 2019/0037335 A1) discloses a provisioning service (operator) sending a profile description to a subscription manager (SM-DP).
 	However, neither Wang et al. nor Steck teaches or suggests or made obvious  
 	a method of adaptive generation of a profile package, said profile package being constructed to, when being downloaded to an eUICC and installed in the eUICC, install a profile in the eUICC; 
 	the method comprising the steps: 
 	(1.1) receive multiple different profile descriptions from a Mobile Network Operator (MNO) server, each profile description being data specific to a use case of the profile, and provide the multiple different profile descriptions relating to different configurations of an eUICC and/or of a target device hosting the eUICC or constructed to host the eUICC; 
 	(1.2) receive configuration information comprising one or more profile parameters on a target eUICC or/and on the target device hosting the eUICC or constructed to host the eUICC, wherein the configuration information is received from one or several of the following instances: the target eUICC, the target device, a data preparation server such as SM-DP+, SM-DP, or SM-SR, and the MNO server; 
 	(1.3) retrieve, out of the multiple different profile descriptions, a profile description matching with respect to the received configuration information; 
 	(2) at a data preparation server, provide profile data comprising subscription data that are prepared considering input from the MNO server, wherein the profile data are individual data to a particular profile or user; 
 	(3) provide the profile description with the profile data and execute the profile description together with the profile data to generate a profile package being an entity of data ready for download to the eUICC corresponding to the profile data and the profile package; Application No.: 16/956,991 
 	Art Unit: 2643wherein steps (1) and (3) are performed at a transfer server different from SM-DP+, SM-DP, and SM-SR configured to download profile packages to eUICCs, 
 	wherein after step (2), at the transfer server: (2.1) receive the profile data from the data preparation server; 
 	wherein in step (3), at the transfer server, merge, in reaction to a request from the eUICC to the transfer server to download a profile package to the eUICC, the retrieved matching profile description together with the profile data to generate the profile package, therein retrieving a matching profile description, so as to achieve adaptive generation of the profile package.  

Regarding claim 16, the prior art of record Wang et al. (US 2017/0077975 A1) discloses a method of adaptive generation of a code package, 
 said code package being constructed to, when being downloaded to a device and installed in the device, install an executable code in the device; the method comprising the steps: 
(1) provide a code description; 
(2) at a data preparation server, provide code data; 
(3) provide the code description with the code data and execute the code description together with the code data to generate a code package; 
the method wherein: 
Steps (1) and (3) being performed at a transfer server configured to download code packages to devices, and by: 
In step (1), at the transfer server: 
(1.1) provide multiple different code descriptions relating to different configurations of a device; 
(1.2) receive configuration information on a target device; 
(1.3) retrieve, out of the multiple different code descriptions, a code description matching with respect to the received configuration information; 
After step (2), at the transfer server: 
(2.1) receive the profile data from the data preparation server; 
In step (3), at the transfer server, execute the retrieved matching code description together with the code data to generate the code package, therein retrieving a matching code description, so as to achieve adaptive generation of the code package.  
 	The prior art of record Steck (US 2019/0037335 A1) discloses a provisioning service (operator) sending a code description to a subscription manager (SM-DP).
  	However, neither Wang et al. nor Steck teaches or suggests or made obvious  
 	a method of adaptive generation of a code package, said code package being constructed to, when being downloaded to a device and installed in the device, install an executable code in the device; 
 	the method comprising the steps: 
 	(1.1) receive multiple different code descriptions from a Mobile Network Operator (MNO) server, each code description being data specific to a use case of the executable Application No.: 16/956,991Art Unit: 26435/11code, and 
 	provide the multiple different code descriptions relating to different configurations of an eUICC and/or of a target device hosting the eUICC or constructed to host the eUICC; 
 	(1.2) receive configuration information comprising one or more profile parameters on a target eUICC or/and on the target device hosting the eUICC or constructed to host the eUICC, wherein the configuration information is received from one or several of the following instances: the target eUICC, the target device, a data preparation server such as SM-DP+, SM-DP, or SM-SR, and the MNO server; 
 	(1.3) retrieve, out of the multiple different code descriptions, a code description matching with respect to the received configuration information; 
 	(2) at a data preparation server, provide code data comprising subscription data that are prepared considering the input from the MNO server, wherein the code data are individual data to a particular executable code; 
 	(3) provide the code description with the code data and execute the code description together with the code data to generate a code package being an entity of data ready for download to the eUICC corresponding to the code data and the code package; 
 	wherein steps (1) and (3) are performed at a transfer server different from SM-DP+, SM-DP, and 
 	SM-SR configured to download code packages to devices, 
 	wherein after step (2), at the transfer server: (2.1) receive the code data from the data preparation server; 
 	wherein in step (3), at the transfer server, merge, in reaction to a request from the eUICC to the transfer server to download a code package to the eUICC the retrieved matching code description together with the code data to generate the code package, therein retrieving a matching code description, so as to achieve adaptive generation of the code package.    

4. 	All the dependent claims are also allowed based on their dependency on claims 15 and 16.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643